DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 11 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, the claim dependency is unclear as the claim depends on a cancelled claim. Examiner assumed the claim depends on the independent claim 1.
Similar arguments apply to claim 24.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “policy-based routing (PBR) engine,” “path telemetry and shaping (PTS) engine” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 9, 13, 14, 19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0023173 A1) in view of Xu et al. (US 2005/0129123 A1, hereinafter “Xu”).
 	Regarding claims 1 and 14, Sharma teaches a method of path selection in a network (figs. 2, 3, 6 and 7, ¶ [0062]) comprising: receiving a data packet, at a router, the data packet including a header indicating a current path through which the data packet is destined to travel to reach a destination router of the network (figs. 6 and 7, ¶ [0081], A first node, such as a router, receives the first data. The first data can comprise header storing a first identifier associated with the first node and a second identifier associated with a first path. The first path can comprise one or more links, ¶ [0077]); at the router, determining whether the current path is a best path among a set of paths of network paths for the data packet to travel through to reach the destination router based on telemetry characteristics of the set of paths and the current path, wherein the telemetry characteristics include a bandwidth availability estimate (figs. 6 and 7, ¶ [0083], At step 606, a congested state of the first path can be determined using the second identifier. In an aspect, detecting a congestion state of the first path can comprise comparing a parameter associated with the first path to a threshold. As an example, the parameter can be bandwidth and the threshold can be a percentage of the bandwidth. ¶ [0087] At step 706, a congested state can be determined for one or more links of the first path. In an aspect, detecting a congestion state can comprise monitoring utilization of the link, ¶ [0078]); and at the router, in response to determining the current path is not a best path among the set of paths for the data packet to travel through to reach the destination router, selecting the best path of the set of paths based on the telemetry characteristics of the set of paths, wherein the figs. 6 and 7, ¶ [0084], a second, non-congested, path can be determined. Determining a second path can comprise selecting the second path from a group of prioritized alternative paths. As an example, each of the prioritized alternative paths can be configured to facilitate transmission of the data along the respective prioritized alternative path. ¶ [0085], ¶ [0088], ¶ [0045], ¶ [0079]).
	Sharma does not explicitly teach the bandwidth availability estimate is based on transmission control protocol (TCP) performance model applied router to router, the TCP performance model being a function of one or both of a corresponding path throughput and a corresponding path packet loss rate.
	However, it is well known in the art at to estimate bandwidth availability based on TCP performance model, the TCP performance model being a function of one or both of a corresponding path throughput and a corresponding path packet loss rate, as evidenced by ¶ [0025] and ¶ [0026] of Xu.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to estimate bandwidth availability based on TCP performance model, a function of one or both of a corresponding path throughput and a corresponding path packet loss rate, applied router to router in the system of Sharma. The motivation for doing this is a matter of design choice (¶ [0025] of Xu).
 	Regarding claims 6 and 19, Sharma in view of Xu teaches the method of claim 1, further comprising in response to selecting the best path, transmitting the data packet through an egress interface of the network to the destination router (Sharma: Figs. 1B, 3, 6, ¶ [0044] and ¶ [0045]).
Sharma: Fig. 1B, ¶ [0045] and ¶ [0065]).
 	Regarding claims 13 and 26, Sharma in view of Xu teaches the method of claim 1, wherein in response to determining the current path is a best path, transmitting the data packet through the current path to reach the destination router (Sharma: ¶ [0045] and ¶ [0065]).
11.	Claims 2-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Xu as applied to claim 1 above, and further in view of Klinker et al. (US 2006/0182034 A1, hereinafter “Klinker”).
 	Regarding claims 2-4, and 15-17, Sharma in view of Xu teaches the method of claim 1, further comprising monitoring the set of paths (Sharma: ¶ [0045], ¶ [0046], ¶ [0068], network traffic (e.g., flow (F1)) can be received or monitored at node R1 (e.g., node 302a (FIG. 4B), router, network device), or other location. ¶ [0083], detecting a congestion state of the first path can comprise comparing a parameter associated with the first path to a threshold. ¶ [0079], determining a second path can comprise retrieving information relating to the second path from one or more of a node cache and/or a centralized database); further comprising maintaining monitored telemetry characteristics for at least some of the paths of the set of paths in a path table of the router(Sharma: ¶ [0045], Fig. 3, ¶ [0063], one or more path elements 308a, 308b, 308c, 308d can comprise information relating to one or more of the communication paths 306. One or more path elements 308a, 308b, 308c, 308d can comprise information relating to congestion, path priority, path cost, capacity, bandwidth, signal strength, latency, error rate, path usage, and the like. As an example, the path element 308a, 308b, 308c, 308d can be or comprise the congestion element 118, ¶ [0065], ¶ [0079]).
	Sharma does not explicitly teach monitoring the set of paths for measuring the telemetry characteristics of the set of paths and for comparison with measured telemetry characteristics of the current path.
 	 However, monitoring the set of paths for measuring the telemetry characteristics of the set of paths and for comparison with measured telemetry characteristics of the current path; and at least some of the monitored telemetry characteristics being different for each network class of the plurality of network classes, is well known in the art, as evidenced by (¶ [0038], ¶ [0041], ¶ [0176], ¶ [0178], where the monitored paths are measured in real time, and ¶ [0202], (¶ [0143], ¶ [0144], ¶ [0145], DSCP information encoded in the type of service bits. DSCP carries information about the IP packet QoS requirements, ¶ [0147], some protocols have very specific requirements, which are different from most other data traffic on the network. For example, for real-time protocols like streaming media and Voice over IP, packet loss and latency, below a certain level, can be secondary concern, ¶ [0105], ¶ [0107], ¶ [0123], classify the traffic flow according to round trip latency, percentage of packets lost, jitter or another data flow characteristics, ¶ [0125], types of traffic being sent, traffic sent by ToS or DSCP setting. ¶ [0185]) of Klinker.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to monitor the set of paths for measuring, in real-time, the telemetry characteristics of the set of paths and for comparison with measured telemetry characteristics of the current path and to monitor at least some different 
 	Regarding claims 5 and 18, Sharma teaches the method of claim 2, wherein monitored telemetry characteristics of the set of paths correspond to one or more of a selection of: a corresponding path latency, a corresponding path jitter, and a corresponding path packet loss (Sharma: ¶ [0063], one or more path elements 308a, 308b, 308c, 308d can comprise information relating to one or more of the communication paths 306. One or more path elements 308a, 308b, 308c, 308d can comprise information relating to congestion, path priority, path cost, capacity, bandwidth, signal strength, latency, error rate, path usage, and the like.).
12.	Claims 7, 8, 11, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Xu as applied to claim 1 above, and further in view of Andersson et al. (US 2020/0036553 A1, hereinafter “Andersson”).
 	Regarding claims 7, 8, 20 and 21, Sharma teaches the method of claim 1, further comprising in response to selecting the best path, inserting the path information in the header of the data packet (Sharma: ¶ [0085] ) and transmitting the data packet through an egress interface of the network to the destination router (Sharma: figs. 3-6).
	Sharma does not explicitly teach in response to selecting the best path, encapsulating the data packet with a path telemetry and shaping (PTS) header indicative of the best path.
Andersson teaches encapsulating the data packet with a path telemetry header (¶ [0057]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to encapsulate the data packet with a PTS header indicative of ¶ [0057] of Andersson).
 	Regarding claims 11 and 24, Sharma in view of Xu teaches the method of claim 1.
Sharma does not explicitly teach wherein the TCP performance model is based on in-band network path telemetry.
Andersson teaches utilizing TCP performance model based on in-band path telemetry for collecting information related to the networking infrastructure (¶ [0057] and ¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to estimate the bandwidth availability estimate for each path of the set of paths based on in-band network path telemetry in the system of Sharma in view of Xu to further improve industrial applicability (¶ [0057] of Andersson).
13.	Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Xu as applied to claim 1 above, and further in view of Roseberg (US 2007/0280245 A1) and Handley et al. (RFC 3448, “TCP Friendly Rate Control (TFRC):                         Protocol Specification,” hereinafter “Handley”).
  	Regarding claim 27, Sharma in view of Xu teaches the method of claim 1.
Sharma does not explicitly teach wherein: the header further indicates a network traffic class of a plurality of network traffic classes; and  the corresponding path throughput is associated with the traffic class and based on current times embedded 
Roseberg teaches the header further indicates a network traffic class of a plurality of network traffic classes; and the corresponding throughput is associated with the traffic class and based on current times (figs. 2a, ¶ [0039], A flow of Type I has a QoS level requiring a minimum transmission rate and a flow of Type II has a QoS level without a minimum transmission rate. A flow of IP data packets from Type I corresponds to a specific end user application,  ¶ [0042], each IP data packet arriving to the edge router from a user device connected to it contains a TOS field in its header utilized for marking its QoS level, ¶ [0044]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a network traffic class of a plurality of traffic classes in the header, encapsulating respective original data packet, and to associate corresponding throughput with network traffic class based on current times in the system of Sharma in view of Xu to improve flow control for multiple flow QoS classes (¶ [0012] and ¶ [0015] of Roseberg).
Sharma in view of Xu and Roseberg does not explicitly teach the corresponding path throughput is associated with the traffic class and based on current times embedded with the traffic class in the header packets, the current times being used to calculate respective round-trip times, the respective round-trip times being used to calculate the corresponding path throughput.
§3.2.1, A timestamp indicating when the packet is sent. The timestamp is also echoed by the receiver to enable the sender to estimate the round-trip time, for senders that do not save timestamps of transmitted data packets. §3.2.1, If the last packet received at the receiver has sequence number i, then t_recvdata = ts_i. This timestamp is used by the sender to estimate the round-trip time. §3.1, TCP throughput equation. Where the throughput is calculated based on RTT).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to associate the corresponding path throughput with the traffic class and based on current times embedded with the traffic class in the header packets, and to calculate the corresponding path throughput based on the round-trip times, determined based on current times, in the system of Sharma in view of Xu and Roseberg to comply with TCP protocol specification.
14.	Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Xu as applied to claim 1 above, and further in view of Roseberg.
 	Regarding claims 28 and 30, Sharma in view of Xu teaches the method of claim 1.
Sharma in view of Xu does not explicitly teach the header further indicates a network traffic class of a plurality of network traffic classes; and the corresponding packet loss rate is associated with the traffic class and based on packet sequence numbers embedded with the traffic class in the header packets, the header packets encapsulating respective original data packets.
Figs. 2, 3, ¶ [0039], The method of the present invention differentiates between two types of flows. A flow of Type I has a QoS level requiring a minimum transmission rate and a flow of Type II has a QoS level without a minimum transmission rate. A flow of IP data packets from Type I corresponds to a specific end user application or set of applications accessing the backbone network through a common edge router and transmitting packets with the same values in the following IP header fields: source IP address, destination IP address and TOS. ¶ [0042], ¶ [0050]. The TOS field 302 comprises a pattern of one or more bits in the IP packet header identifying the QoS level of that IP packet. An exemplary embodiment of this field is by utilizing the TOS field in the IP packet header in accordance with IETF RFC 791. SEQ# field indicating the sequence number, ¶ [0054], ¶ [0063], Loss rate estimator estimates loss rate based on sequence number. ¶ [0006], Claim 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to indicate a network traffic class of a plurality of network traffic classes and associate the corresponding packet loss rate with the traffic class and based on packet sequence numbers embedded with the traffic class in the header packets, encapsulating respective original data packets, in the system of Sharma in view of Xu to improve flow control for multiple flow QoS classes (¶ [0012] and ¶ [0015] of Roseberg).

	
Response to Arguments
15.	Applicant’s arguments filed on July 28, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477